DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 4/8/2022.
Claims 14-30 are pending, with claims 1-13 being cancelled. 

Response to Arguments
Applicant’s arguments filed on 4/8/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
Applicant’s filing of the terminal disclaimer on 4/8/2022 have overcome the double patenting rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (USPAN 2014/0105141) in view of Lo (USPAN 2012/0163223) and Lahetkangas (USPAN 2015/0282167).
Consider claims 14, 22, and 30, Noh discloses a method (see paragraph 50, wherein disclosed is said method) an apparatus for receiving a signal, which is applied to a terminal supporting a first system signal configuration and a second system signal configuration, a first subcarrier spacing in the first system signal configuration being different from a second subcarrier spacing in the second system signal configuration; comprising a processor; and a memory storing instructions executed by the processor (see figure 1 (reproduced below for convenience) and figures 12 and 13 and paragraph 144, wherein disclosed is said apparatus), and a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, cause the terminal to (see figure 1 (reproduced below for convenience) and figures 12 and 13 and paragraph 144, wherein disclosed is said apparatus):
determine, according to a frequency band that the terminal supports, a first frequency domain position, corresponding to the first subcarrier spacing, of a signal to be received and a second frequency domain position, corresponding to the second subcarrier spacing, of the signal (see paragraph 50: “Herein, the parameters for SRS generation may include a cell-specific SRS bandwidth, a transmission comb, a UE-specific SRS bandwidth, hopping related configuration parameters, a frequency domain position, a periodicity, a subframe configuration (designating which subframe will transmit an SRS)…”); 
determine a first frequency resource allocated for the first subcarrier spacing and a second frequency resource allocated for the second subcarrier spacing in the frequency band (see paragraph 50: “Herein, transmission comb may designate frequency positions assigned at intervals of two types of subcarrier spacing.”); and 
receive the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency resource according to the second frequency domain position (see paragraph 50: “Herein, the parameters for SRS generation may include a cell-specific SRS bandwidth, a transmission comb, a UE-specific SRS bandwidth, hopping related configuration parameters, a frequency domain position, a periodicity, a subframe configuration (designating which subframe will transmit an SRS), an antenna configuration (designating the number of antennas transmitting an SRS and the number of antenna ports), a base sequence index, a cyclic shift index (i.e., a reference signal to be used for SRS generation), and so forth. Herein, transmission comb may designate frequency positions assigned at intervals of two types of subcarrier spacing.”)

    PNG
    media_image1.png
    471
    594
    media_image1.png
    Greyscale

Noh does not specifically disclose the signal being a synchronization signal or a basic broadcast signal.
Lo teaches the signal being a synchronization signal or a basic broadcast signal (see abstract and paragraph 54: synchronization signal), and further teaches
determining, according to a frequency band that a terminal supports, a frequency domain position corresponding to a subcarrier spacing (see paragraph 54: In one embodiment, the center subcarrier of a primary control signal may only be placed at a frequency location that is related to the system parameters (e.g., clock rate, sampling rate, and subcarrier spacing) or simply a predetermined frequency location. For example, the center subcarrier of a primary control channel is placed at a position in the frequency grids that are (positive and negative) multiples of a system sampling rate/clock rate, a (positive and negative) fraction of the sampling rate/clock rate, or (positive and negative) multiples of a subcarrier spacing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Noh and combine it with the noted teachings of Lo. The motivation to combine these references is to provide a method for transmission of synchronization and control signals (see paragraph 2 of Lo).
Noh in view of Lo do not specifically disclose a first subcarrier spacing being different in frequency value from a second subcarrier spacing. 
Lahetkangas teaches a first subcarrier spacing being different in frequency value from a second subcarrier spacing (see paragraphs 31 and 58 and figure 6: difference subcarrier spacing frequencies for control and data plane portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Noh in view of Lo and combine it with the noted teachings of Lahetkangas. The motivation to combine these references is to provide a system where control overhead with tight latency requirements need to be minimized in order to provide sufficient data rates (see paragraph 8 and 9 of Lahetkangas).

Allowable Subject Matter
Claims 15-21 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412